Case: 21-60276     Document: 00516419379         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 4, 2022
                                  No. 21-60276                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Yelsi Bonifacia Gonzalez Martinez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 120 973


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Yelsi Bonifacia Gonzalez Martinez, a native and citizen of Honduras,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from a decision of the Immigration Judge (IJ) denying




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60276      Document: 00516419379          Page: 2   Date Filed: 08/04/2022




                                    No. 21-60276


   her application for withholding of removal. The Respondent has filed an
   unopposed motion to remand.
          We review for substantial evidence. See Zhang v. Gonzales, 432 F.3d
   339, 344 (5th Cir. 2005). Additionally, we consider the IJ’s decision only
   insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). “Under this deferential standard, we will grant a petition for
   review only when the record evidence ‘compels’ a conclusion contrary to the
   agency’s determination.” Gjetani v. Barr, 968 F.3d 393, 396 (5th Cir. 2020)
   (quoting Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005)); Wang v.
   Holder, 569 F.3d 531, 536–37 (5th Cir. 2009).
          In denying Gonzalez Martinez’s decision, the IJ concluded that her
   PSG was not cognizable because it did not exist independently of the harm
   asserted and that, while the Country Reports indicated “a level of
   lawlessness in Honduras,” the evidence did not show that the Honduran
   government either condoned the gang’s actions or could not protect
   Gonzalez Martinez. The BIA agreed with the IJ’s conclusion that Gonzalez
   Martinez had not shown that officials condoned the conduct or were
   unwilling or unable to protect victims of gang violence. In her petition for
   review, Gonzalez Martinez argues that her evidence showed that Honduran
   authorities do not control the gangs and that her experience aligns with this,
   as police took her report but did nothing further to help her.
          To be eligible for withholding of removal, Gonzalez Martinez must
   show that the government in her home country is “unable or unwilling to
   protect” her. Gonzales-Veliz v. Barr, 938 F.3d 219, 228–29 (5th Cir. 2019).
   Although Gonzalez Martinez maintains that her failure to pay the demanded
   sums     in    2003,     and    subsequent      flight    from    the    area,
   caused gang members to injure her friend and kill two family members, she
   has not shown that the evidence compels a conclusion that Honduran officials




                                         2
Case: 21-60276      Document: 00516419379          Page: 3   Date Filed: 08/04/2022




                                    No. 21-60276


   condone private violence or are unable or unwilling to protect her. The same
   is true of her assertion that “nothing came of the report” that she filed with
   the police after gang members destroyed her business because she could no
   longer pay the money that they demanded. “A government is not ‘unable or
   unwilling’ to protect against private violence merely because it has difficulty
   solving crimes or anticipating future acts of violence.” Bertrand v. Garland,
   36 F.4th 627, 632 (5th Cir. 2022).
          The motion to remand filed in this matter does not raise an issue that
   the BIA has not had a chance to consider. See INS v. Orlando Ventura, 537
   U.S. 12, 16 (2002); see also Siwe v. Holder, 742 F.3d 603, 612 (5th Cir. 2014).
   Accordingly, the petition for review and the motion to remand are
   DENIED.




                                          3